                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                    AT CHATTANOOGA

   UNITED STATES OF AMERICA                      )
                                                 )        Case No. 1:19-cr-120-4
   v.                                            )
                                                 )        Judge Travis R. McDonough
   LUEVA CORR                                    )
                                                 )        Magistrate Judge Susan K. Lee
                                                 )
                                                 )
                                                 )


                                              ORDER


           Magistrate Judge Susan K. Lee filed a report and recommendation recommending that

  the Court: (1) grant Defendant’s motion to withdraw her not-guilty plea as to Count One and

  Count Four of the eight-count Indictment; (2) accept Defendant’s guilty plea as to Count One

  and Count Four; (3) adjudicate the Defendant guilty of Count One and Count Four; (4) defer a

  decision on whether to accept the plea agreement until sentencing; and (5) order that Defendant

  remain in custody until sentencing in this matter (Doc. 114). Neither party filed a timely

  objection to the report and recommendation. After reviewing the record, the Court agrees with

  Magistrate Judge Lee’s report and recommendation. Accordingly, the Court ACCEPTS and

  ADOPTS the magistrate judge’s report and recommendation (Doc. 114) pursuant to 28 U.S.C.

  § 636(b)(1) and ORDERS as follows:

        1. Defendant’s motion to withdraw her not-guilty plea as to Count One and Count Four of

           the Indictment is GRANTED;

        2. Defendant’s plea of guilty to Count One and Count Four is ACCEPTED;

        3. Defendant is hereby ADJUDGED guilty of Count One and Count Four;




Case 1:19-cr-00129-TRM-SKL Document 168 Filed 09/21/20 Page 1 of 2 PageID #: 1244
     4. A decision on whether to accept the plea agreement is DEFERRED until sentencing; and

     5. Defendant SHALL REMAIN in custody until sentencing in this matter which is

        scheduled to take place on September 25, 2020 at 9:00 a.m. [EASTERN] before the

        undersigned.

        SO ORDERED.

                                           /s/Travis R. McDonough
                                           TRAVIS R. MCDONOUGH
                                           UNITED STATES DISTRICT JUDGE




                                      2
Case 1:19-cr-00129-TRM-SKL Document 168 Filed 09/21/20 Page 2 of 2 PageID #: 1245
